UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 15, 2009 K-Fed Bancorp (Exact name of registrant as specified in its charter) Federal 000-50592 20-0411486 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91724 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (626) 339-9663 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12 [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b) On December 15, 2009, the Boards of Directors of K-Fed Bancorp (the “Company”) and its wholly owned subsidiary, Kaiser Federal Bank (the “Bank”), and its mutual holding company parent, K-Fed Mutual Holding Company (the “MHC”) accepted the resignation of Gerald A. Murbach as director of the Company, the Bank and the MHC effective December 31, 2009. To the knowledge of the Company, Mr. Murbach did not resign due to any disagreement with the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. K-FED BANCORP Date: December 17, 2009 By: /s/ K. M. Hoveland K. M. Hoveland President and Chief Executive Officer
